Citation Nr: 1038080	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-31 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the right knee.    

2. Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to April 
1977.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that established service connection for 
degenerative joint disease, right knee, and assigned a 10 percent 
disability evaluation for the disorder.  In March 2007, the RO 
continued the evaluation at 10 percent.

On numerous occasions, including the February 2007 VA 
examination, the Veteran stated that he was not able to work due 
to the pain in his knee.  Additionally, the Veteran reported that 
he is a self-employed roofer and that his knee disability keeps 
him from doing roof work.  The Board interprets these statements 
as raising a claim for total disability rating based on 
individual unemployability due to a service-connected disability 
(TDIU).  The RO has not expressly developed or adjudicated that 
issue.  Nevertheless, a TDIU claim is part of a claim for a 
higher rating when such claim is raised by the record or asserted 
by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
When, as here, evidence of unemployability is submitted at the 
same time that the Veteran is appealing the rating assigned for a 
disability, the claim for TDIU will be considered part of the 
claim for benefits for the underlying disability.  Here, the 
Veteran raised the issue of entitlement to TDIU while challenging 
the rating for degenerative joint disease, right knee.  
Therefore, his TDIU claim is part of degenerative joint, right 
knee claim and the Board has jurisdiction over both issues. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claim of an initial 
increase rating in excess of 10 percent for degenerative joint 
disease of the right knee.    

The Veteran contends that his degenerative joint disease of the 
right knee is worse than the 10 percent evaluation assigned.  The 
Veteran was initially awarded service connection, effective 
December 2004, for degenerative joint disease of the right knee 
in the currently appealed January 2006 rating decision.  He filed 
a timely notice of disagreement with the initial 10 percent 
rating in March 2006.  Following additional development, the RO 
continued the Veteran's 10 percent rating for degenerative joint 
disease of the right knee in the March 2007 supplemental 
statement of the case.  

The Veteran was last given a VA examination in February 2007 in 
order to establish the severity of his service-connected right 
knee disability.  The Veteran contends that this examination does 
not accurately portray the current status of his disability.  
Additionally, the Veteran states that the VAMC doctor noted that 
he required a knee replacement, but decided against it due to the 
Veteran's age.  Furthermore, the Veteran's representative states 
that because of the nature of the Veteran's disability, a three 
year old examination cannot accurately portray the current extent 
of the disability.  

In this particular case, the February 2007 VA examination is too 
remote in time to address the current severity of the Veteran's 
service-connected degenerative joint disease of the right knee.  
See  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
a Veteran was entitled to a new examination after a two year 
period between the last VA examination and the Veteran's 
contention that his disability had increased in severity) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
"contemporaneous").  Therefore, the Board must remand this matter 
to afford the Veteran an opportunity to undergo a VA examination 
to assess the current nature, extent and severity of his 
degenerative joint disease of the right knee.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43,186 (1995).

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, of failing to so 
report.  See 38 C.F.R. § 3.655 (2009).

Furthermore, with respect to the Veteran's claim for a TDIU 
rating, the Board finds that this claim is also inextricably 
intertwined with his pending increased rating claim.  The TDIU 
claim cannot be reviewed while that pending claim remains 
unresolved.  Thus, adjudication of the TDIU claim must be held in 
abeyance pending further development of the Veteran's increased 
rating claim.  Moreover, because the Veteran has not yet 
undergone a VA examination with respect to his TDIU claim, the 
Board finds that, on remand, he should be afforded a VA 
examination and opinion to ascertain the impact of his service-
connected degenerative joint disease of the right knee on his 
unemployability.  Additionally, because the record shows that the 
Veteran is also service-connected for residuals of a fracture of 
the right distal femur, the impact of that disability, together 
with his degenerative joint disease of the right knee, should 
also be addressed.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA 
has a duty to supplement the record by obtaining an examination 
that includes an opinion as to the effect of the Veteran's 
service-connected disabilities on his ability to secure or follow 
a substantially gainful occupation).

Finally, a remand is also necessary to obtain outstanding VA 
medical records.  The record reflects that the Veteran was 
receiving periodic treatment for his degenerative joint disease 
of the right knee up through January 2007.  However, no 
subsequent VA medical records associated with that disability 
have yet been associated with the claims folder.  Because it 
appears that there may be outstanding VA medical records dated 
after January 2007 that may contain information pertinent to his 
claim, those records are relevant and should be obtained.  38 
C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The Veteran should also be offered the opportunity to 
submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1)	The AMC should obtain any of the Veteran's 
outstanding VA treatment records dated from 
January 2007 to the present.  Any attempts to 
obtain these records and responses received 
thereafter should be associated with the 
Veteran's claims file.  The Veteran should 
also be offered the opportunity to submit any 
private treatment records in support of his 
claim.

2)	After obtaining any available treatment 
records, the Veteran should be scheduled for 
a new VA examination to determine the current 
level of degenerative joint disease of the 
right knee.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  The examiner should note in 
the examination report that the claims folder 
and the remand have been reviewed.  

The examiner should write a comprehensive 
report discussing the current severity of the 
Veteran's degenerative joint disease of the 
right knee.  All necessary testing should be 
provided, including range of motion tests.  
Additionally, the examiner should 
specifically state if the Veteran has any 
recurrent subluxation or lateral instability 
of the right knee and, if so, whether those 
symptoms are slight, moderate, or severe.  

The examiner should also be asked to 
determine whether the right knee exhibits 
weakened movement, excess fatigability, 
instability, or incoordination attributable 
to the service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45; 
Deluca v. Brown, 8 Vet. App. 202 (1995). 

An x-ray of the Veteran's right leg should be 
taken in order to determine the severity of 
arthritis of his right knee.  The examiner 
should specifically state whether there is 
evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

The examining physician should express an 
opinion as to whether it is at least as 
likely as not that the service-connected 
disabilities, to include degenerative joint 
disease of the right knee or residuals of a 
fracture of the right distal femur, prevents 
the Veteran from engaging in substantially 
gainful employment, without regard to age or 
non-service- connected conditions.   

3)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claims, 
considering all applicable laws and 
regulations.  Thereafter, the AMC should 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


